We have examined the entire evidence in this case with great care and are unable to discover sufficient testimony to warrant a finding that the defendant was negligent in the performance or non-performance of any duty which it owed the plaintiff. The jury must have been influenced by sympathy or misconceived the force and application of the evidence. It is the opinion of this Court that the verdict was manifestly wrong. Plea, general issue. Verdict for plaintiff for $3750. Defendant filed motion for new trial. Motion sustained. New trial granted.